Appeal by the defendant from an amended judgment of the County Court, Suffolk County (Weissman, J.), rendered January 28, 1987, revoking a sentence of probation previously imposed by the same court, after *742a hearing, upon a finding that he had violated a condition thereof, and imposing a sentence of imprisonment upon an adjudication that he was a youthful offender.
Ordered that the amended judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Mollen, ,P. J., Lawrence, Hooper and Harwood, JJ., concur.